Exhibit 23.1 CONSENT OF INDEPENDENT AUDITORS We consent to the incorporation by reference in the Registration Statement (No. 333-163866) on Form S-3, the Registration Statement (No. 333-170692) on Form S-8, and the Registration Statement (No. 333-146777) on Post-Effective Amendment No.1 on Form S-3 to Form S-1/MEF of Retail Opportunity Investments Corp. of our report dated January 2, 2013, relating to our audit of the Statement of Revenues and Certain Expenses of Glendora Shopping Center, for the year ended December 31, 2011, included in this Current Report on Form 8-K. /s/ PKF O'Connor Davies A Division of O'Connor Davies, LLP New York, New York January 2, 2013
